Citation Nr: 1329639	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 decision by 
the RO which denied the benefits sought on appeal.  

In April 2009, the Board denied the Veteran's claims, and he 
appealed that decision to the United States Court of Appeals 
for Veterans Claims ("Court").  In January 2010, the Court 
granted a Joint Motion for Remand and vacated the April 2009 
Board decision.  The Board remanded the appeal for 
additional development in January 2011 and November 2012.  


FINDINGS OF FACT

1.  The Veteran does not allege, nor do the service records 
show that he served in Vietnam, and the evidence does not 
establish that he was exposed to herbicide agents in 
service.  

2.  The Veteran's prostate cancer or diabetes mellitus were 
not present in service or until many years thereafter, and 
there is no competent evidence of a causal connection 
between the claimed disabilities and military service or any 
incident therein, to include any exposure to herbicide 
agents.  


CONCLUSION OF LAW

Prostate cancer and diabetes mellitus were not incurred in 
or aggravated by active duty, may not be so presumed, nor 
may the claimed disabilities be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159.  Such notice must indicate that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; 
see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The notification obligation in this case was accomplished by 
way of letters from the RO to the Veteran dated in August 
2004 and February and June 2011.  Although the most recent 
letters were not sent prior to initial adjudication of his 
claim, this was not prejudicial to the Veteran, as the claim 
was readjudicated and supplemental statements of the case 
(SSOC) were promulgated, most recently in March 2013.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Furthermore, no argument has been advanced that 
there exists any error in the accomplishment of the duty to 
notify.  

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished and that 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Veteran's service treatment records (STRs), service 
personnel records, and all VA medical records have been 
obtained and associated with the claims file.  The Board 
also reviewed the Veteran's VA electronic medical records.  
A hearing before a Decision Review Officer was held in March 
2007.  Further, neither the Veteran nor his representative 
have made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the issues on appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  In this 
case, the Board concludes that an examination is not needed 
because there is no probative evidence establishing an in-
service event or disease manifested in accordance with 
presumptive service connection regulations for which the 
Veteran qualifies, or which would support incurrence of a 
disability in service.  See Bardwell v. Shinseki, 24 Vet. 
App. 36 (2010).  

Additionally, the claim was remanded for additional 
development twice during the pendency of this appeal, 
including most recently in November 2012.  The remand 
directives included providing the Veteran with appropriate 
VCAA notice, obtaining his service personnel records and all 
VA and available private treatment records, and undertaking 
additional development of his claim based on herbicide 
exposure pursuant to VA's Adjudication Procedure Manual M21-
1MR.  In this regard, the Veteran was provided with adequate 
notice by letters dated in February and June 2011, his 
service personnel records and all VA treatment records were 
obtain, and appropriate development under M21-1MR was 
undertaken, including an inquiry to JSRRC, in compliance 
with the remand directives.  In light of the foregoing, the 
Board finds that the AMC has substantially complied with the 
remand orders and that no further action is necessary.  See 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third 
Shedden/Caluza elements for a chronic disability listed 
under 38 C.F.R. § 3.309(a), is through a demonstration of 
continuity of symptomatology.  See Walker v. Shinseki, 708 
F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 
Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition listed under 
38 C.F.R. § 3.309(a) was "noted" during service; (2) 
evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946 and 
diabetes mellitus or a malignant tumor is manifest to a 
compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2012).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  
In fact, competent medical evidence is not necessarily 
required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 
(Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept 14, 2009).  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service 
to a herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2012).  Diabetes mellitus type II and prostate cancer are 
among the diseases listed in 38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
recent Federal Circuit decision, Haas v. Peake, 525 F.3rd 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009), 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the 
presumption of herbicide exposure and service connection 
constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents listed in 
38 C.F.R. § 3.309, will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during the 
period of service.  No condition other than ones listed in 
38 C.F.R. § 3.309(a), however, will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2012).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease 
need not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of 
reasonableness in lapse of time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in 
diagnosing the disability and the strength of the evidence 
establishing an identity between the disease manifestations 
and the subsequent diagnosis.  A strong evidentiary link 
tends to ensure the disease is not due to "intercurrent 
cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 
4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  



Factual Background & Analysis

Initially, it should be noted that the Board has thoroughly 
reviewed all the evidence in the claims file, including the 
Veteran's contentions regarding his experiences in service, 
and the VA medical reports of record.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veteran contends that service connection should be 
established for prostate cancer and diabetes mellitus based 
on exposure to Agent Orange or other dioxins in service.  
The Veteran does not allege, nor do the service personnel 
records show that he served in the Republic of Vietnam.  
Rather, the Veteran argues that he was exposed to herbicides 
while assigned to an engineering unit responsible for 
building roads in Thailand, and that he could have also been 
exposed from herbicides sprayed in Vietnam that drifted into 
Thailand.  At a DRO hearing in March 2007, the Veteran 
testified that he was about 100 miles from the Vietnam 
border and that his exposure to herbicides was evident 
because they could see "the gas and stuff, . . . in the 
air." (T p.3).  

Regarding the Veteran's contentions, while he is competent 
to describe his experiences in service, the etiology of his 
current disabilities may not be diagnosed via lay 
observation alone, and he is not shown to have the expertise 
to provide a complex medical opinion concerning the nature 
or etiology of the claimed disability.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's contention that due to his 
close proximity to Vietnam, he was exposed to Agent Orange 
through airborne transmission, he is, in essence, attempting 
to expand the statutory presumption of herbicide exposure to 
areas outside of Vietnam.  This matter has been finally 
settled by Haas.  Indeed, in upholding VA's requirement that 
a veteran must have been present within the land borders of 
Vietnam, the Federal Circuit essentially reaffirmed the VA's 
discretion to maintain a "bright line" rule against those 
claiming presumptive exposure to herbicides from spray 
drifting in the air from Vietnam.  Accordingly, the Board 
rejects the Veteran's argument that alleged exposure to 
herbicides via wind or weather conditions from Vietnam 
should be presumed.  

While the Veteran may believe that he was exposed to Agent 
Orange in Thailand, he has not provided any competent, 
probative evidence to support his assertions.  The 
evidentiary record includes an e-mail from a veteran, dated 
in January 2011, to the effect that he observed soldiers 
wearing bandanas while spraying herbicides around buildings 
in Thailand.  Similarly, in an Informal Hearing Presentation 
dated in March 2009, the representative referred to a report 
concerning herbicide use in Thailand entitled "Inequities in 
Treatment of Vietnam Veterans: The Exclusion of Thailand 
Veterans."  The report included a statement from a 
serviceman who served in Thailand around the same time as 
the Veteran, to the effect that they sprayed herbicides to 
clear foliage during road construction and around buildings 
and fences.  The soldier reported that chemicals were stored 
in containers with orange stripes, and that they mixed it 
with diesel fuel and loaded it onto large tank mounted 
trailers pulled by an air compressor truck and sprayed it on 
the foliage.  

In this regard, the Board notes that a review of inventory 
of herbicide operations by the Defense Department (DoD) 
documented only limited instances of tactical herbicide 
testing in Thailand from April to September 1964.  Moreover, 
the testing was conducted by certified applicators and was 
confined to the Pranburi Military Reservation, which was not 
near any U.S. military installations or the Royal Thai Air 
Force Base.  Additionally, the report noted that tactical 
herbicides, such as, Agent Orange were stored in Vietnam and 
not in Thailand.  The DoD report noted that while commercial 
herbicides were frequently used for vegetation control 
within the perimeters of air bases, such use required 
approval of both the Armed Forces Pest Control Board and the 
Base Civil Engineer.  

In June 2012, the AMC sought confirmation from the JSRRC as 
to whether tactical herbicides were sprayed in or around the 
two units that the Veteran was assigned during his service 
in Thailand from May 1967 to May 1969.  A response from 
JSRRC in June 2012 was to the effect that a review of unit 
records for the 809th Engineer Battalion and the 54th Engineer 
Company from 1968 to 1971, did not mention or document any 
spraying of herbicides.  

In this case, the Veteran does not claim that he personally 
handled or used Agent Orange or any other herbicides while 
in Thailand, nor does he claim to have been in close 
proximity to anyone who was actually spraying or using any 
herbicide agents.  Rather, he contends that it was common 
knowledge that Agent Orange and other dioxins were used 
regularly by the military in Thailand, and that he could see 
the "gas and stuff" in the air drifting over into Thailand 
from Vietnam.  However, he has not offered any persuasive 
lay or scientific evidence to support his allegations or to 
rebut the DoD report regarding the use of herbicide agents 
in Thailand.  While there was some limit testing of 
herbicide agents in Thailand in 1963-64, the Veteran did not 
arrive in country until 1968, some four years after field 
testing of Agent Orange was terminated in Thailand.  

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are specifically limited to those individuals who were 
actually physically present in the boundaries of the 
Republic of Vietnam at some point during service.  In this 
case, the Veteran does not claim nor do the records 
demonstrate that he physically visited or had duty in the 
Republic of Vietnam.  Because the Veteran does not meet the 
criteria of having "service in the Republic of Vietnam" for 
purposes of 38 C.F.R. § 3.307(a)(6)(iii), his claim must 
fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 
1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  

In this regard, the Veteran does not claim to have had any 
problems or pertinent abnormalities referable to the 
disabilities at issue on appeal during service.  Likewise, 
the STRs are completely silent for any treatment, 
abnormalities or diagnosis referable to diabetes or any 
prostate problems.  

The evidence showed that the Veteran was first seen by VA in 
September 2002, in order to establish his health care 
through the VA system.  At that time, the Veteran denied any 
history of cancer or diabetes and was not on any 
medications.  He reported a history of vocal cord damage 
from chemicals in the shop where he worked for some 32 years 
before retiring in 1996, and said that he was last 
hospitalized for vocal cord surgery in 1993.  

VA treatment records showed that the Veteran was first 
diagnosed with diabetes mellitus in April 2003, and was 
diagnosed with prostate cancer in March 2005.  

Under the circumstances, the Board finds that the Veteran's 
belief that his diabetes mellitus and prostate cancer are 
related to herbicide exposure in service is of limited 
probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 
1382 (Fed. Cir. 2010) (recognizing that in some cases lay 
testimony "falls short" in proving an issue that requires 
expert medical knowledge); see also, Voerth v. West, 13 Vet. 
App. 117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Accordingly, the Board 
finds that the Veteran's opinion is of no probative value 
and declines to assign it any evidentiary weight.  

The Board commends the Veteran for his service, but as there 
is no credible medical evidence of record suggesting a 
connection between any claimed in-service exposure to 
herbicides and his type II diabetes or prostate cancer, and 
no evidence of any manifestations or symptoms attributable 
to any such disorder until some 34 years or more after his 
release from active service, the Board finds no basis for a 
favorable disposition of his appeal.  Accordingly, the 
appeal is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for a favorable disposition of 
the Veteran's appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for prostate cancer is denied.  

Service connection for diabetes mellitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


